




 
CAPITOL FEDERAL FINANCIAL, INC.
 
 


 
 
2012 EQUITY INCENTIVE PLAN
 


 
STOCK APPRECIATION RIGHT AWARD
 
 
AGREEMENT [STOCK SETTLED]
 




SAR No.
_______________                                                                           Grant
Date: _______________


This Stock Appreciation Right Award (“SAR”) is granted by Capitol Federal
Financial, Inc. (“Corporation”) to [Name] (“SAR Holder”) in accordance with the
terms of this Stock Appreciation Right Award Agreement (“Agreement”) and subject
to the provisions of the Capitol Federal Financial, Inc. 2012 Equity Incentive
Plan, as amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


1.  
SAR Award.  The Corporation grants to SAR Holder SARs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  Each SAR gives the
SAR Holder a right to receive a payment in Shares with an aggregate Fair Market
Value on the exercise date equal to the amount by which the Fair Market Value of
a Share on the exercise date exceeds the Exercise Price of the SAR.  No
fractional shares or cash in lieu of fractional shares shall be issued.  These
SARs are subject to forfeiture and to limits on transferability until they vest,
as provided in Sections 5 and 6 of this Agreement and in Article VI of the Plan.

 
2.  
Vesting Dates:  The SARs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 
SARs for
 
Vesting
Date                                                                Number of
Shares Vesting
 

       



3.  
Exercise:  The SAR Holder (or in the case of the death of the SAR Holder, the
designated legal representative or heir of the SAR Holder) may exercise the SARs
during the Exercise Period by giving written notice to the Vice President of
Investor Relations in the form required by the Committee (“Exercise
Notice”).  The Exercise Notice must specify the number of Shares to be
purchased, which shall be at least 100 unless fewer shares remain
unexercised.  The exercise date is the date the Exercise Notice is received by
the Corporation.  The Exercise Period commences on the Vesting Date and expires
at 5:00 p.m., Topeka, Kansas time, on the date 15 years after the Grant Date,
subject to earlier expiration in the event of a termination of Service as
provided in Section 6.  Any SARs not exercised as of the close of business on
the last day of the Exercise Period shall be canceled without consideration at
that time.

 
4.  
Related Awards:  These SARs [are not related to any other Award under the Plan.]
or [are related to stock options granted on the Grant Date and designated ISO or
NQSO Nos. ___.  To the extent any of the related stock options are exercised,
the SARs shall terminate with respect to the same number of Shares.]

 
5.  
Transferability.  The SAR Holder may not sell, assign, transfer, pledge or
otherwise encumber any SARs, except in the event of the SAR Holder’s death, by
will or by the laws of descent and distribution or pursuant to a Domestic
Relations Order.  The Committee, in its sole and absolute discretion, may allow
the SAR Holder to transfer one or more SARs to the SAR Holder’s Family Members,
as provided in the Plan.

 
6.  
Termination of Service.  If the SAR Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the SAR Holder, any SARs that have not vested as of the date of that termination
shall be forfeited to the Corporation, and the Exercise Period shall expire
three months after that termination of Service, except in the case of a
Termination for Cause, when it shall expire immediately.  If the SAR Holder’s
Service terminates on account of the SAR Holder’s death or Disability, the
Vesting Date for all SARs that have not vested or been forfeited shall be
accelerated to the date of that termination of Service, and the Exercise Period
shall expire one year after that termination of Service.

 
7.  
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
SARs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers, or for
directors holding 1% or more of the Corporation’s outstanding stock.]

 
8.  
SAR Holder’s Rights.  The SARs awarded hereby do not entitle the SAR Holder to
any rights of a shareholder of the Corporation.

 
9.  
Delivery of Shares to SAR Holder.  Promptly after receipt of an Exercise Notice,
the Corporation shall issue and deliver to the SAR Holder (or other person
validly exercising the SAR) a certificate or certificates representing the
Shares of Common Stock being purchased, or evidence of the issuance of such
Shares in book-entry form, registered in the name of the SAR Holder (or such
other person), or, upon request, in the name of the SAR Holder (or such other
person) and in the name of another person in such form of joint ownership as
requested by the SAR Holder (or such other person) pursuant to applicable state
law.  The Corporation’s obligation to deliver a stock certificate or evidence of
the issuance of Shares in book-entry form for Shares purchased upon the exercise
of an SAR can be conditioned upon the receipt of a representation of investment
intent from the SAR Holder (or the SAR Holder’s Beneficiary) in such form as the
Committee requires.  The Corporation shall not be required to deliver stock
certificates or evidence of the issuance of Shares in book-entry form for Shares
purchased prior to: (a) the listing of those Shares on the Nasdaq; or (b) the
completion of any registration or qualification of those Shares required under
applicable law.

 
10.  
Adjustments in Shares.  In the event of any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
exchange of Shares or other securities, stock dividend, special or recurring
dividend or distribution, liquidation, dissolution or other similar corporate
transaction or event, the Committee, in its sole discretion, shall adjust the
number of Shares or class of securities of the Corporation covered by the SARs
or the Exercise Price of the SARs.  The SAR Holder agrees to execute any
documents required by the Committee in connection with an adjustment under this
Section 10.

 
11.  
Tax Withholding.  The Corporation shall retain or sell without notice, a
sufficient number of Shares to cover the minimum amount of any tax that the
Corporation is required to withhold.  The Corporation shall have the right to
deduct from all dividends paid with respect to the Shares the amount of any
taxes that the Corporation is required to withhold with respect to such dividend
payments.

 
12.  
Plan and Committee Decisions are Controlling.  This Agreement, the award of SARs
to the SAR Holder and the issuance of Shares upon the exercise of the SARs are
subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by the Committee respecting the Plan, this Agreement, the award
of SARs or the issuance of Shares upon the exercise of the SARs shall be binding
and conclusive upon the SAR Holder, any Beneficiary of the SAR Holder or the
legal representative thereof.

 
13.  
SAR Holder’s Employment.  Nothing in this Agreement shall limit the right of the
Corporation or any of its Affiliates to terminate the SAR Holder’s service or
employment as a director, advisory director, director emeritus, officer or
employee, or otherwise impose upon the Corporation or any of its Affiliates any
obligation to employ or accept the services or employment of the SAR Holder.

 
14.  
Tax Status.  The SARs are intended to comply with the provisions of Treasury
Regulations Section 1.409A-1(b)(5)(i)(B), so as to not be subject to Section
409A of the Code.

 
15.  
Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Agreement; provided, however,
that the Committee may not amend, alter, suspend, discontinue or terminate any
provision of this Agreement if such action may adversely affect the SAR Holder
without the SAR Holder’s written consent.  To the extent permitted by applicable
laws and regulations, the Committee shall have the authority, in its sole
discretion but with the permission of the SAR Holder, to accelerate the vesting
of the Shares or remove any other restrictions imposed on the SAR Holder with
respect to the Shares, whenever the Committee may determine that such action is
appropriate.

 
16.  
SAR Holder Acceptance.  The SAR Holder shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Corporation.

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 


 
CAPITOL FEDERAL FINANCIAL, INC.






By ________________________________
Its  ________________________________




 


 
ACCEPTED BY SAR HOLDER
 
___________________________________
(Signature)


___________________________________
(Print Name)


___________________________________
(Street Address)
 
___________________________________
(City, State & Zip Code)
 




Beneficiary Designation:


The SAR Holder designates the following Beneficiary to receive the Shares upon
the SAR Holder’s death:


________________________________________________________________________










 
 

--------------------------------------------------------------------------------

 
